DETAILED ACTION
This office action response the Request for Continued Examination application on 09/24/2021.
Claims 1-30 are cancelled. 
Claims 31-50 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on September 24, 2021. Claims 31, 48 and 50 have been amended. Claims 1-30 are cancelled.  Claim 31-50 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 31, 48 and 50 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 36-44, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2015/0163695), (“Li”, hereinafter), in view of Deng et al. (U.S. Patent Application Publication No. 2019/0104549), (“Deng”, hereinafter). 
As per Claim 31, Li discloses a base station comprising: 
a memory storing instructions ([see, e.g., a memory, [0160], and Fig. 7-8]); and 
one or more processors configured to execute the instructions to obtain a Medium Access Control (MAC) Protocol Data Unit (PDU) ([see, e.g., MAC payloads corresponding to a plurality of UEs in one MAC PDU execute by the processor 701, [0155-0160], and Fig. 7]); and 

wherein the MAC PDU includes a plurality of identifiers ([see, e.g., encapsulate MAC payloads corresponding to a plurality of UEs in one MAC PDU, and identification information of each UE [0156], and Fig. 6-8]). 
Li doesn’t appear explicitly disclose: beam related information corresponding to each of one or more identifiers included in the plurality of identifiers and does not include beam related information corresponding to another identifier included in the plurality of identifiers, and each of the plurality of identifiers is a random access preamble identifier (RAPID) used for corresponding one of a plurality of terminal apparatuses communicating with the base station and the beam related information corresponding to each of the one or more identifiers includes one or more beam indicators respectively used by corresponding one of the terminal apparatuses to select a beam.  
However, Deng discloses the MAC PDU… plurality of identifiers, beam related information corresponding to each of one or more identifiers included in the plurality of identifiers and does not include beam related information corresponding to another identifier included in the plurality of identifiers ([see, e.g., the MAC PDU includes plurality of identifiers, which include beam related information (such as, random access beamforming index (RABFI)/random access preamble identifier (RAPID) and backoff indictor sub header,  [0035, 0092, 0151], and Fig. 24-26]), and 

the beam related information corresponding to each of the one or more identifiers includes one or more beam indicators respectively used by corresponding one of the terminal apparatuses to select a beam ([see, e.g., a beam presence indicator channel may carry information regarding the identity of the beam, [0203-0206], and Fig. 23-26]).  
In view of the above, having the system of Li and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Li as taught by Deng. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0177]).
As per Claim 32, Li and Deng disclose the base station according to claim 31, and Li further discloses wherein the MAC PDU includes a MAC header ([see, e.g., the MAC PDU includes a MAC header, [0110], and Fig. 1]), and 
the MAC header includes a first region in which the plurality of identifiers is arranged ([see, e.g., The MAC header includes a plurality of subheaders, the plurality of subheaders respectively corresponds to the MAC CEs and MAC SDUs in the MAC payloads, [0110-0111], and Fig. 1-2]).  
As per Claim 33, Li and Deng disclose the base station according to claim 32, and Li appears to be silent to the instant claim, and however Deng further discloses wherein the MAC header includes a second region in which the beam related information corresponding to each of the one or more identifiers is arranged ([see, e.g., a beam presence indicator channel may carry information regarding the identity of the beam, [0203-0206], and Fig. 23-26]).  
In view of the above, having the system of Li and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Li as taught by Deng. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0177]).
As per Claim 34, Li and Deng disclose the base station according to claim 33, and Li further discloses wherein the one or more identifiers are arranged ahead of the another identifier in the first region ([see, e.g., wherein the MAC header is located at the head of one MAC PDU, one or more identifiers discloses to identify the MAC payloads include a MAC CE and a MAC SDU, [0110], and Fig. 2]).  
As per Claim 36, Li and Deng disclose the base station according to claim 33, and Li further discloses wherein each of the plurality of identifiers is included in a first type of sub-header in the MAC header, and the beam related information corresponding to each of the one or more identifiers is included in a second type of sub-header in the MAC header ([see, the reserved bits in each subheader in the header (i.e., the MAC header) of the MAC PDU disclosed,  [0110-0112, 0119-0121], and Fig. 2]).  
As per Claim 37, Li and Deng disclose the base station according to claim 36, and Li further discloses wherein the first type of subheader includes first indication information, and the second type indication information of subheader includes second indication information different from the first indication information ([see, the reserved bits in each subheader in the header (i.e., the MAC header) of the MAC PDU disclosed,  [0110-0112, 0119-0121], and Fig. 2]). 
As per Claim 38, Li and Deng disclose the base station according to claim 37, and Li further discloses wherein the MAC header includes a third type of subheader, and the third type of subheader includes third indication information different from the first indication information and the second indication information ([see, One subheader includes a field having two reserved bits (R), a 1-bit extension (E) field, i.e., an E field, and a 5-bit LCID field disclosed, [0110-0112, 0119-0121], and Fig. 2]).  
As per Claim 39, Li and Deng disclose the base station according to claim 37, and Li further discloses wherein the second region does not include a first subheader in the MAC header ([see, the MAC PDU includes a MAC header, a MAC payload portion and optional padding disclosed, [0110-0112], and Fig. 1-2]).    
As per Claim 40, Li and Deng disclose the the base station according to claim 39, and Li further discloses wherein the MAC header includes a third type of subheader, and the third type of subheader includes the second indication information, and the third type of subheader is the first subheader in the MAC header ([see, different type of subheader in the MAC header disclosed, [0110-0112], and Fig. 1-2]).  
As per Claim 41, Li and Deng disclose the base station according to claim 38, and Li appears to be silent to the instant claim, and however Deng further discloses   
As per Claim 42, Li and Deng disclose the base station according to claim 31, and Li further discloses wherein the MAC PDU includes data corresponding to each of the plurality of identifiers ([see, the MAC PDU includes a MAC header, a MAC payload or data portion and optional padding disclosed, [0110-0112], and Fig. 1-2]).      
As per Claim 43, Li and Deng disclose the base station according to claim 42, and Li further discloses wherein the MAC PDU includes a MAC payload, and the MAC payload includes a fourth region in which the data corresponding to each of the plurality of identifiers is arranged ([see, the MAC PDU includes a MAC header, a MAC payload or data portion and optional padding disclosed, [0110-0112], and Fig. 1-2]).      
As per Claim 44, Li and Deng disclose the base station according to claim 43, and Li further discloses wherein the plurality of identifiers is N (N > 2) identifiers, the MAC PDU includes a MAC header, the MAC header includes a first region in which the plurality of identifiers is arranged, and n-th (1 < n < N) data in an order within the fourth region corresponds to an n-th identifier in an order within the first region ([see, e.g., a subheader, which is the MAC header includes the second region, logical channel identifier LCID field, “R”, and “E” field disclosed, [0029,0039-0041, 0111], and Fig. 2]).  
As per Claim 46, Li and Deng disclose the base station according to claim 31, and Li further discloses wherein each of the plurality of identifiers is information used for   
As per Claim 47, Li and Deng disclose the base station according to claim 46, and Li further discloses wherein the MAC PDU is a response corresponding to access from the plurality of terminal apparatuses ([see, e.g., wherein the MAC PDU, all the subheaders corresponding to one UE ID disclosed, [0073, 0116-0118], and Fig. 2]).  
As per Claim 48, Li discloses a terminal apparatus comprising: 
a memory storing instructions ([see, e.g., a memory, [0160], and Fig. 7-8]); and 
one or more processors configured to execute the instructions to receive, from a base station, a Medium Access Control (MAC) Protocol Data Unit (PDU) in downlink([see, e.g., MAC payloads corresponding to a plurality of UEs in one MAC PDU execute by the processor 701, [0155-0160], and Fig. 7]); and 
obtain information included in the MAC PDU ([see, e.g., a base stations, send the MAC PDU encapsulated by the baseband processor 701 to a data receiving to the UE, [0158-0159], and Fig. 7-8]), and wherein the MAC PDU includes a plurality of identifiers ([see, e.g., encapsulate MAC payloads corresponding to a plurality of UEs in one MAC PDU, and identification information of each UE [0156], and Fig. 6-8]). 
Li doesn’t appear explicitly disclose: the MAC PDU includes …beam related information corresponding to each of one or more identifiers included in the plurality of identifiers and does not include beam related information corresponding to another identifier included in the plurality of identifiers, and  the obtaining section is configured to obtain beam related information corresponding to an identifier used for the terminal apparatus out of the plurality of identifiers, and each of the plurality of identifiers is a 
However, Deng discloses the MAC PDU includes …beam related information corresponding to each of one or more identifiers included in the plurality of identifiers and does not include beam related information corresponding to another identifier included in the plurality of identifiers ([see, e.g., the MAC PDU includes plurality of identifiers, which include beam related information (such as, random access beamforming index (RABFI)/random access preamble identifier (RAPID) and backoff indictor sub header,  [0035, 0092, 0151], and Fig. 24-26]), and 
the obtaining section is configured to obtain beam related information corresponding to an identifier used for the terminal apparatus out of the plurality of identifiers (see, [0035, 0092, 0151], and Fig. 24-26]), and 
each of the plurality of identifiers is a random access preamble identifier (RAPID) used for corresponding one of a plurality of terminal apparatuses communicating with the base station ([see, e.g., the MAC PDU includes plurality of identifiers, which include beam related information (such as, random access beamforming index (RABFI)/random access preamble identifier (RAPID), [0035, 0350-0351], and Fig. 23-26]), and the beam related information corresponding to each of the one or more identifiers includes one or more beam indicators respectively used by corresponding one of the plurality of terminal 
In view of the above, having the system of Li and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Li as taught by Deng. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0177]).
As per Claim 50, is the method claim corresponding to the apparatus claim 48 that has been rejected above.  Applicant attention is directed to the rejection of claim 48.  Claim 50 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 48.
As per Claim 49, Li and Deng disclose the terminal apparatus according to claim 48, and Li appears to be silent to the instant claim, and however Deng further discloses wherein the obtaining section is configured to obtain beam related information corresponding to the identifier used for the terminal apparatus in a case where the identifier used for the terminal apparatus is included in the one or more identifiers ([see, e.g., a beam presence indicator channel may carry information regarding the identity of the beam, [0203-0206], and Fig. 23-26]).  
In view of the above, having the system of Li and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Li as taught by Deng. The motivation for doing so would have been to provide adapt .

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2015/0163695), (“Li”, hereinafter), in view of Deng, and further in view of MURRAY et al. (U.S. Patent Application Publication No. 2019/0174346), (“Murray”, hereinafter).
As per Claim 35, Li and Deng disclose the base station according to claim 34, and Li further discloses wherein the plurality of identifiers is N (N > 2) identifiers ([see, e.g., logical channel identifier LCID field, “R”, and “E” field disclosed, [0029,0039-0041], and Fig. 2]), the MAC header includes the second region in which the beam related information corresponding to each of the M identifiers is arranged ([see, e.g., a subheader, which is the MAC header includes the second region, logical channel identifier LCID field, “R”, and “E” field disclosed, [0029,0039-0041, 0111], and Fig. 2]), and m-th (1 < m < M) beam related information in an order within the second region corresponds to an m-th identifier in an order within the first region ([see, [0029,0039-0041], and Fig. 2]).  
Li doesn’t appear explicitly disclose: the MAC PDU includes the beam related information corresponding to each of M (1 < M < N) identifiers included in the plurality of identifiers.
 However Murray discloses the MAC PDU includes the beam related information corresponding to each of M (1 < M < N) identifiers included in the plurality of identifiers ([see, e.g., the MAC PDU illustrated on Fig. 15, includes beam ID that related 
In view of the above, having the system of Li and then given the well-established teaching of Murray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Li as taught by Murray. The motivation for doing so would have been to provide feedback mechanisms results enhanced the beam management in new radio (NR) networks (Murray, ¶ [0038]).
As per Claim 45, Li and Deng disclose the base station according to claim 31, and Li doesn’t appear explicitly disclose: wherein the beam related information corresponding to each of the one or more identifiers is information related to an uplink transmit beam corresponding to each of the one or more identifiers. 
However Murray discloses wherein the beam related information corresponding to each of the one or more identifiers is information related to an uplink transmit beam corresponding to each of the one or more identifiers ([see, e.g., The NR Beam Measurement Report MAC CE may be identified by a MAC protocol data unit (PDU) subheader, [0129], and table 5-6, and Fig. 15]).
 	 In view of the above, having the system of Li and then given the well-established teaching of Murray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Li as taught by Murray. The motivation for doing so would have been to provide feedback mechanisms results enhanced the beam management in new radio (NR) networks (Murray, ¶ [0038]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468